In an action for a declaratory judgment and an injunction, order denying defendants’ motion to dismiss each of the four causes of action alleged in the complaint, pursuant to subdivision 5. of rule 106 of the Rules of Civil Practice, on the ground that on their face none of them states facts sufficient to constitute a cause of action, and to dismiss the fourth cause of action pursuant to rule 103 of the Rules of Civil Practice on the further ground that it is a repetition of the first cause of action, affirmed, with ten dollars costs and disbursements. Defendants’ time to answer the complaint is extended until ten days after the entry of the order hereon. While the complaint is ineptly drawn, bearing in mind the liberality allowed in pleading in equity actions, we believe enough is alleged to require defendants to answer. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.